Case: 3:17-cv-50116 Document #: 193-1 Filed: 10/15/18 Page 1 of 7 PagelD #:1908

Ekl, Williams
& Provenzale Luc

Attorneys and Counselors at Law

McCullough v. ISP Agent Brion Hanley, et al,
ILND Court Number: 2017-cv-O050116

Exhibit A
Case: 3:17-cv-50116 Document #: 193-1 Filed: 10/15/18 Page 2 of 7 PagelD #:1909

 

 

Tracy Stanker

From: Tracy Stanker
Sent: Monday, October 15, 2018 3:22 PM
To: ‘Russell Ainsworth’; ‘Dierkes, Michael’; ‘Elizabeth Ek!’; ‘Abraham Corrigan’: ‘Aisha Davis’:

‘Cowart, Kerala T’; ‘Daniel M. Noland’; ‘Horvat, Timothy’; ‘Litfin, Jennifer M'; ‘Maria Avitia’:
Mary Nash; ‘Nakata, Kelly N’; "Newman, Sarah’; ‘Paul A. Michalik’; ‘Ruth Brown’;
‘Ghazal.Sharifi@seattle.gov'; ‘Stephenson, Michael’

Ce: Nemura Pencyla; Patrick Provenzale; tekl@eklwilliams.com
Subject: Campbell deposition
Russell,

[ just left you a message. | wanted to discuss with you the location of the DeKalb Defendants’ depositions, specifically
the deposition of Clay Campbeil’s deposition scheduled for next Tuesday. As | previously informed you, Mr. Campbell
lives in Sycamore and it is an unreasonable burden for him to travel to your office in Chicago for his deposition. Given
the distance, traffic, and construction, a conservative estimate is that he would have to travel 4-5 hours round trip to
attend the deposition. Mr. Campbell suffered a heart attack last May and is currently on medication for issues related to
his heart. It is not medically advisable or practical for Mr. Campbell to undertake 4-5 hours of travel and a seven hour
deposition in one day.

The other DeKalb Defendants live in Kane County, which is also a significant distance from your office and at least 4
hours of round trip travel time.

[have previously requested that you depose the DeKalb County Defendants in either DeKalb or Kane County or
alternatively, | have proposed that the depositions take place at our office in Lisle. Our office is right off |-88 at Rte. 53,
which is about halfway between Detalb and your office. Conducting the depositions at our office would cause no
burden io the Plaintiff or to yourself.

As you are aware, this issue was discussed at our last court appearance but there was no ruling on the issue. Can you
please let me know whether you will agree to depose the DeKalb Defendants in either DeKalb County, Kane County, or
our office. if not, will you please give me a call to discuss this matter.

If we do not reach an agreement, at least on Mr. Campbell’s deposition, | do need to file a motion for protective order
by today in order to get it on Judge Johnston’s call in advance of the deposition on 10/23.

Thank you,

Tracy

Tracy L. Stanker

EkL, Williams & Provenzale LLC
901 Warrenville Road, Suite 175
Lisle, IL 60532

{630) 242-8231--Direct Line
(630} 654-0045--Main Office
{630) 654-8318--Fax

This e-mail, including attachments, is covered by the Electronic Communications Privacy Act, 18 USC 2510-
2521. li contains information that is confidential and it may be protected by the attorney-client or other
privileges, This e-mail, including attachments, constitutes non-public information intended to be conveyed only
to the designated recipients. If you are not an intended recipient, please delete the e-mail, including
attachments, and notify sender by mail, e-mail, or at 630-242-8214. The unauthorized use, dissemination,
distribution or reproduction of this e-mail, including attachments, is prohibited and may be unlawful.

1
Case: 3:17-cv-50116 Document #: 193-1 Filed: 10/15/18 Page 3 of 7 PagelD #:1910

From: Tracy Stanker

Sent: Tuesday, September 25, 2018 5:25 PM

To: ‘Russell Ainsworth’ <russell@loevy.com>; tekl@eklwilliams.com

Cc: Nemura Pencyla <npencyla@ektwilliams.com>; Patrick Provenzale <pprovenzale@ekiwilliams.com>

Subject: RE: McCullough - deposition scheduling

Russell,

Do you have anytime either tomorrow or Thursday morning to discuss this matter?
Thanks,

Tracy

Tracy L. Stanker

Eki, Williams & Provenzale LLC
901 Warrenville Road, Suite 175
Lisle, 1L 60532

{630} 242-8231--Direct Line
(630) 654-0045--Main Office
(630) 654-8318--Fax

This e-mail, including attachmenis, is covered by the Electronic Communications Privacy Act, 18 USC 2510-
2521. It contains information that is confidential and it may be protected by the attorney-client or other
privileges. This e-mail, including attachments, constitutes non-public information intended to be conveyed only
to the designated recipients. If you are not an intended recipient, please delete the e-mail, including
attachments, and notify sender by mail, e-mail, or at 630-242-8214. The unauthorized use, dissemination,
distribution or reproduction of this e-mail, including attachments, is prohibited and may be unlawful.

From: Russell Ainsworth [mailto:russell@loevy.com]

Sent: Tuesday, September 25, 2018 5:09 PM

To: Tracy Stanker <tstanker@eklwilliams.com>

Cc: Dierkes, Michael <MDierkes@aig.state.il.us>; Elizabeth Ekl <eekl@reiterburns.com>; Abraham Corrigan

<abraham @loevy.com>; Aisha Davis <aisha@loevy.com>; Cowart, Kerala T <Kerala.Cowart@seattle.gov>; Daniel M.
Noland <dnoland@reiterburns.com>; Horvat, Timothy <THorvat@atg.state.il.us>: Litfin, Jennifer M
<Jennifer.Litfin@seattle. gov>; Maria Avitia <mavitia@reiterburns.com>; Mary Nash <mnash@eklwilliams.com>; Nakata,
Keily N <Kelly.Nakata@seattle.gov>; Nemura Pencyla <npencyla@eklwilliams.com>; Newman, Sarah

<gNewman @atg.state.il.us>; Patrick Provenzale <pprovenzale @ekiwilliams.com>; Paul A. Michalik
<pmichalik@reiterburns.com>; Ruth Brown <ruth@loevy.com>; Ghazal Sharifi (Ghazal.Sharifi@seattle.gov)
<Ghazal.Sharifi@seattle.zov>; Stephenson, Michael <MStephenson@atg.state.il.us>; Terry Ekl <teki@eklwilliams.com>
Subject: Re: McCullough - deposition scheduling

Tracy,

We can do Campbell, Trevarthan and Engerman on the dates proposed.
We can do Escarcida on 12/13.

We ask that you reconsider your objection to proceeding with these depositions at our offices. As you know, we
have traveled to accommodate third parties’ travel requests, so we do not object to holding depositions outside
our office (or the outside the metropolitan Chicago area) on principle. But for these critical depositions of
Defendants to the lawsuit, and given the size of the file in this case, it is important that we are able to access our

2
Case: 3:17-cv-50116 Document #; 193-1 Filed: 10/15/18 Page 4 of 7 PagelD #:1911
files during the Defendants' depostions, because we cannot know in advance all of the documents that we may
need. While it may impose a slight burden on the defendants to travel to our office, it is only for one day, and
the alternative is that we have to travel for every single Dekalb county defendant's deposition and be hampered

by not being as prepared to depose these Defendants as we would at our office. In light of these factors, we
would ask that you reconsider your objection to deposing the Dekalb county defendants at our offices.

Best,
Russell
On Mon, Sep 24, 2018 at 4:23 PM Tracy Stanker <tstanker@eklwilliams.com> wrote:
All,
i have spoken to the DeKalb Defendants regarding deposition scheduling. They are available on the following days:
Clay Campbell: October 23
Julie Trevarthen: November ist
Bill Engerman: November 6th

Victor Escarcida: 11/29, 12/7 or 12/13 (due to his trial schedule he is not available on the other dates
proposed},

Please let me know if these dates are agreeable to all parties. Russell, please be advised that the DeKalb Defendants
object to traveling to your office in Chicago for their depositions. Clay Campbell resides in DeKalb County and the
remaining DeKalb Defendants reside in Kane County. Each of the defendants would spend at least 1% to 2 hours of
travel each way to attend a deposition at your office. Therefore, | am requesting that the depositions be held in either
DeKalb County or Kane County. Alternatively, | propose that the depositions be held at our office in Lisle which is
approximately the halfway point between your office and each of the DeKalb Defendants (our office is right off of I-88
at Rt. 53). Please let me know if any of these options are agreeable to you. | am also available to discuss this matter
tomorrow or Wednesday.

Thank you,

Tracy L. Stanker

Ekl, Williams & Provenzale LLC
901 Warrenville Road, Suite 175
Lisle, IL 60532

(630} 242-8231--Direct Line
(630) 654-0045--Main Office

{630} 654-8318—Fax
Case: 3:17-cv-50116 Document #: 193-1 Filed: 10/15/18 Page 5 of 7 PagelD #:1912

Ek], Williams

& Provenzale tic

Attorneys and Counselors at Law

McCullough v. [SP Agent Brion Hanley, et al.
LLND Court Number: 2017-cev-050116

Exhibit B
Case: 3:17-cv-50116 Document #: 193-1 Filed: 10/15/18 Page 6 of 7 PagelD #:1913

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
WESTERN DIVISON

JACK D. MeCULLOUGH,
Plaintiff,

ILLINOIS STATE POLICE AGENT BRION

HANLEY, et al.,

Defendants.

ee eee ee ee

NOTICE OF VIDEO DEPOSITION

 

TO: All Counsel of Record

Case No. 3:17-cv-50116

Honorable Frederick J. Kapala

PLEASE TAKE NOTICE that the following deposition will be taken before a

Notary Public and Videographer, on the date, time and location listed below. To the counsel of

record for the deponents, this is a demand that you produce the deponent at the date and time

listed:

 

NAME TIME

DATE

LOCATION

 

Brion Hanley 10:00 a.m.

October 17, 2018

Illinois Attorney General’s
Office, 100 W Randolph St
13 Floor, Chicago, IL
60601

 

Todd Damasky 8:00 a.m.

October 19, 2018

Illinois Attorney General’s
Office, 100 W Randolph St
13 Floor, Chicago, IL
60601

 

Daniel Smith 10:00 a.m.

October 22, 2018

Loevy & Loevy, 311 N.
Aberdeen, 3“ Floor,
Chicago, IL 60607

 

Clay Campbell 10:00 a.m.

 

 

 

October 23, 2018

 

Loevy & Loevy, 311 N.
Aberdeen, 3 Floor,
Chicago, IL 60607

 

 
Case: 3:17-cv-50116 Document #: 193-1 Filed: 10/15/18 Page 7 of 7 PagelD #:1914

 

 

 

 

 

 

 

 

 

NAME TIME DATE LOCATION
Loevy & Loevy, 311 N.
Julie Trevarthen 10:00 a.m. November 1, 2018 Aberdeen, 3“ Floor,
Chicago, IL, 60607
Loevy & Loevy, 311 N.
Bili Engerman 10:00 a.m. November 15, 2018 Aberdeen, 3“ Floor,
Chicago, IL 60607
Loevy & Loevy, 311 N.
Victor Escarcida 10:00 a.m. December 13, 2018 Aberdeen, 3“ Floor,
Chicago, IL 60607
Date: October 15, 2018 Respectfully submitted,

Arthur Loevy

Jon Loevy

Russell Ainsworth
David B. Owens
Ruth Brown
LOEVY & LOEVY

311 N. Aberdeen Street, 3% Floor

Chicago, Illinois 60607
(312) 243.5900
(312) 243-5902 (Fax)

JACK D, MCCULLOUGH

By: /s/ Russell Ainsworth
One of Plaintiff's attorneys

CERTIFICATE OF SERVICE

I, Russell Ainsworth, an attorney, certify that on October 15, 2018, I served the foregoing
Notice of Deposition upon all counsel of record via electronic mail.

/s/ Russell Ainsworth

Russell Ainsworth
One of Plaintiffs’ attorneys

 
